DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Election/Restrictions
Claims 16, 19, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March, 2022.
Applicant is electing Group I including claims 1-14 and 21. Claims 15, 17, and 18 were previously cancelled in the remarks/amendments dated 24 October, 2019. Therefore, Claims 1-14 and 21 are pending in the current application and will be addressed below.

Specification
The disclosure is objected to because of the following informalities: 
Equation 8 at the bottom of page 13, also appearing on pg. 2, paragraph 3: There derivation of the desired frequency response formula is described on pg. 11, last paragraph through pg. 14, first paragraph of the specification. From the derivation, it is not clear how the applicant arrived at the formula. First, the units inside the “rect” function (vx/d) are that of velocity, but the range [-0.5; 0.5] is unitless. Second, the units of the “w” function are inconsistent: (vx) has units of distance^2 / time, and d/2 has units of distance. On page 13, ln. 4, applicant defined                                 
                                    f
                                    
                                        
                                            u
                                        
                                    
                                    =
                                    r
                                    e
                                    c
                                    t
                                    (
                                    v
                                    u
                                    /
                                    d
                                    )
                                     
                                    w
                                    (
                                    v
                                    u
                                    +
                                    d
                                    /
                                    2
                                    )
                                
                            , with                                 
                                    u
                                    =
                                    x
                                    /
                                    v
                                    -
                                    d
                                    /
                                    2
                                    v
                                
                            . However, it appears that applicant substituted                                 
                                    u
                                    =
                                    x
                                
                             in the “f(u)” equation to arrive at the claimed desired frequency response formula, but did not state this or explain this would be mathematically allowable in this case.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There derivation of the desired frequency response formula is described on pg. 11, last paragraph through pg. 14, first paragraph of the specification. From the derivation, it is not clear how the applicant arrived at the claimed formula. First, the units inside the “rect” function (vx/d) are that of velocity, but the range [-0.5; 0.5] is unitless. Second, the units of the “w” function are inconsistent: (vx) has units of distance^2 / time, and d/2 has units of distance. On page 13, ln. 4, applicant defined                     
                        f
                        
                            
                                u
                            
                        
                        =
                        r
                        e
                        c
                        t
                        (
                        v
                        u
                        /
                        d
                        )
                         
                        w
                        (
                        v
                        u
                        +
                        d
                        /
                        2
                        )
                    
                , with                     
                        u
                        =
                        x
                        /
                        v
                        -
                        d
                        /
                        2
                        v
                    
                . However, it appears that applicant substituted                     
                        u
                        =
                        x
                    
                 in the “f(u)” equation to arrive at the claimed desired frequency response formula, but did not state this or explain this would be mathematically allowable in this case.  Therefore, it is not clear that the inventors had possession of the method using this desired frequency response formula. For this reason, claim 3 fails to satisfy the written description requirement.

 Allowable Subject Matter
Claims 1, 2, 4-14, and 21 are indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or reasonably suggest a method of making an acoustic sensor having a frequency response approximating a desired frequency response, comprising wrapping optical fiber around a core according to a wrapping patter, wherein the wrapping pattern is determined from an impulse response of the acoustic sensor, and wherein the impulse response is determined from the desired frequency response of the acoustic sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patterson US 5329349 A: Method for tuning fiber optic sensor coils by wrapping in a known pattern and trimming ends
Rahn US 6040908 A: Method for stress tuning fiber optic sensor coils
Healy US 20030230664 A1: Method of winding optical fiber to tune a fiber optic gyroscope
Dankers US 20180164151 A1: Wrapping a mandrel with a wrapping pattern leading do a frequency response that has less spectral fading than a sensor with a rectangular wrapping pattern
Garrett US 4893930 A: Resonance frequency of sensor derived from mass supported which is related to the mass of the wrapping of optical fibers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645